Title: James Monroe to Thomas Jefferson, 9 March 1812
From: Monroe, James
To: Jefferson, Thomas


          
                  Dear Sir 
                   
                     washington 
                     march 9. 1812
          
		   
		  
		  
		   
		  
		  
		  
		  The President will communicate to day to the Congress, the discovery which has been lately made to the government, of an attempt of the British govt, thro’ the govr genl of Canada [or at least by him, with the subsequent approbation of that govt] to promote division & disunion, in the year 1809., the period of difficulty under the embargo, by means of a secret mission to Boston, the object of which was to intrigue with the disaffected. The agent a captain John Henry formerly an officer of the U States, of the Corps of Artilery, appointed in 1798. & having served till 1802. has made the discovery himself, & deliverd up all the original
			 documents. He had been promised reward & honor for his service in that affair;
			 & been disappointed, and revenge for the injury, is among the strong motives, to the measure on his part.
			 The compromitt 
                  compromitment of the British govt is complete to the extent stated; and the compromitment of some leaders of the federal party, by designation & strong circumstances, tho’ without naming them, equally clear. He insisted
			 that the people with whom he communicated had not broken their faith with him, as the British govt had, & that therefore, he could not give them up. The documents carry with them the complete evidence of authenticity. It is not probable that they will be contested. many will shrink,
			 from the tendency they will have, with those acquainted with the events of that period, in the Eastern states, to draw attention to them. I will send you a copy of the documents as soon as they
			 are
			 published, which will be forthwith. 
          
		  The intimation which I gave you, of the vindication said to have been set up by genl Wilkinson of himself against a certain charge, was taken from a member of Congress, who had recd it, from Dr 
                  Kent, a particular friend of the general. As then it was not relied on in the trial, it is probable that it was merely the suggestion of a friend, who hasarded it, to meet a document which was making an unfavorable impression against him.I hope that you continue to enjoy good health. It would give me great pleasure to be
			 able to make a visit to my farm for a few days & to have an opportunity of seeing you & other friends.
          I am dear Sir with great respect & esteem sincerely your friend
                  Jas Monroe
        